Citation Nr: 0620588	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-15 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1973 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that decision, the RO, among other 
things, increased the assigned rating to 50 percent for 
service-connected schizophrenia and denied a claim for TDIU.  
In May 2005, the Board, among other things, remanded the 
above issues to the RO for additional development.  The case 
has been returned to the Board for appellate review.

In statements dated in June 2005, the veteran and his 
representative filed an application to reopen a claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2005).  The matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's schizophrenia is manifested by symptoms 
that include paranoia, depression, panic attacks, insecurity, 
loneliness, hopelessness, irritability, rage, hypervigilance, 
poor concentration, and impaired judgment, which have 
resulted in occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment with deficiencies in most areas is not shown.

2.  The veteran's service-connected disability does not cause 
him to be unable to secure or follow a substantially gainful 
occupation.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9203 (2005).

2.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through February 2002 and May 2005 notice 
letters, as well as supplemental statements of the case 
(SSOC) in December 2005 and February 2006, the RO notified 
the veteran and his representative of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his claims, and the bases for the denial 
of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2002 and May 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disability.  Also, the RO told the 
veteran to provide any information the veteran may have 
pertaining to his claim.  Consequently, the Board finds that 
the veteran has been put on notice to submit any pertinent 
evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board and is not raised by the Board's order set forth 
herein.  Consequently, a remand of the disability rating and 
TDIU issues are not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the Hines VA Medical Center (VAMC) in 
Chicago, Illinois.  Additionally, in March 2002 and October 
2005, the veteran was afforded VA examination in relation to 
his claims, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.

II. Analysis

Schizophrenia

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran filed his claim for an increased rating in 
January 2002.

The veteran's schizophrenia is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130 (Diagnostic 
Code 9203) (2005) for "schizophrenia, paranoid type."  
Under that code, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic 
Code 9203).

A review of the current medical records reveals that there is 
evidence that the veteran has reduced reliability and 
productivity due to symptoms associated with his 
schizophrenia, which result in both occupational and social 
impairment.  However, the record does not show symptomatology 
consistent with occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Thus, an evaluation 
in excess of the current rating is unwarranted, as the 
veteran's problems associated with schizophrenia are more 
akin to the criteria for a 50 percent rating as opposed to 
that of the criteria for 70 percent.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9302).

In October 2005, the veteran underwent VA psychiatric 
examination.  He was diagnosed with schizophrenic disorder.  
The veteran complained of hopelessness, loneliness, 
irritability, poor concentration, poor decision-making, 
reduced libido, guilt, insecurity, inferiority, 
suspiciousness, and hypervigilance.  He also stated that he 
experienced auditory hallucinations.  The examiner reported 
findings of cooperative disposition, unimpaired speech, 
appropriate affect, even mood, and orientation in time, 
place, and person.  He also found the veteran to have 
satisfactory knowledge, non-delusional thought, and good 
memory.  The examiner gave the opinion that the veteran's 
schizophrenia did not result in social isolation.  This was 
so, as the veteran had a good relationship with his wife and 
attends church regularly.  Based on this evidence, it is not 
shown that the veteran suffers occupational and social 
impairment with deficiencies in most areas due to his 
schizophrenia, as necessitated by the 70 percent rating.  See 
38 C.F.R. § 4.130 (Diagnostic Code 9302).

The veteran has also had continuous treatment at the Hines 
VAMC.  A review of the treatment records generally reflect 
symptoms due to the veteran's schizophrenia that do not rise 
to a level greater than the 50 percent rating currently 
assigned.  In December 2005, a progress note revealed the 
veteran to be alert and oriented.  He was not seriously 
distressed and his thought processes were logical and 
sequential.  There was no evidence of suicidal, violent, or 
homicidal ideation.  There were no delusions, hallucinations, 
obsessions, compulsions, or phobias.  Abstract ability was 
reasonable.  Mood and affect were congruent.  Concentration 
and insight were deemed fair.  Judgment was good and speech 
was within normal limits.  Previous treatment records support 
similar findings regarding the veteran's schizophrenia.  
While there are instances of exacerbation, for the most part 
the treatment records demonstrate symptoms that are 
associated with the criteria set forth in the 50 percent 
rating.  Most of the exacerbations occurred when the veteran 
was not taking the correct medications.  Evidence of symptoms 
that would correlate to a rating of 70 percent or higher, 
such as suicidal ideation, obsessive rituals, near-continuous 
panic, spatial disorientation, and personal neglect, are not 
consistently shown by the VA treatment records.

The Board also points out that the Global Assessment of 
Functioning (GAF) scores assigned in this case are consistent 
with the currently assigned 50 percent evaluation.  According 
to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, it must be considered in light of the actual symptoms 
of the veteran's disorder (which provide the primary basis 
for the rating assigned).  See 38 C.F.R. § 4.126(a) (2005).

In this case, current GAF scores for the veteran range from 
as low as 42 to as high as 65.  A GAF score between 61 and 70 
corresponds to mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships.  DSM-IV.  A GAF score between 51 
and 60 corresponds to moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Id.  A GAF score between 41 and 50 corresponds to serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  Id.  These types of symptoms and 
impairment correlate well to the symptoms set forth in the 50 
percent rating criteria.  While the various GAF scores 
assigned to the veteran represent reduced reliability and 
productivity in occupational and social impairment, they do 
not represent the symptoms that lead to occupational and 
social impairment with deficiencies in most areas, as set for 
in the 70 percent rating criteria.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9302).  Although an examiner assigned a GAF 
score of 42 in December 2005, the Board finds that the GAF 
score of 55-65, as assigned in the October 2005 VA 
examination, more in line with the evidence depicted in the 
veteran's VA treatment records.  That examiner presented a 
comprehensive assessment, with in-depth rationale, after a 
review of the entire claims file.  The Board finds the 
October 2005 opinion to be the most probative in that regard.

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected schizophrenia.  While the Board does not 
doubt the sincerity of the veteran's belief that his symptoms 
related to his schizophrenia are more severe than currently 
rated, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the severity 
of a current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("[A] layperson is generally not capable of 
opining on matters requiring medical knowledge . . . .").  
As such, the veteran's assertions cannot provide a basis for 
a grant of an increased rating.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that schizophrenia reflects so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).  In this case, there is no evidence 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 50 percent for schizophrenia must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for an increase, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).



TDIU

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a) (2005).

Even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be established, in exceptional cases, when a 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2005).

Here, the veteran's only service-connected disability is 
schizophrenia, rated as 50 percent disabling.  As such, the 
veteran does not meet the criteria for consideration for 
entitlement to TDIU on a schedular basis since his 50 percent 
rating does not satisfy the percentage requirements of 
38 C.F.R. § 4.16(a).

Nevertheless, the veteran may be entitled to TDIU on an 
extra-schedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of the effect of his service-connected disability.  
See 38 C.F.R. § 4.16(b).  Consequently, the Board must 
determine whether the veteran's service-connected disability 
precludes him from engaging in substantially gainful 
employment (work that is more than marginal, which permits 
the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work 
due to advancing age may not be considered.  38 C.F.R. 
§§ 3.341(a), 4.19 (2005).  In making its determination, VA 
considers such factors as the extent of the service-connected 
disability, and employment and educational background.  See 
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The veteran contends that he is precluded from obtaining 
substantially gainful employment due to his service-connected 
schizophrenia.  In support, he submitted a December 2005 
opinion by G.E.P., M.D., from the Hines VAMC.  Dr. P. stated 
that the veteran is completely unemployable and cannot even 
work part time directly consequent to his psychiatric 
illness.

In October 2005, the veteran underwent VA psychiatric 
examination.  The examiner stated that the veteran's 
schizophrenia is less likely than not a significant issue 
should he seek employment.  The examiner also stated that the 
same condition had not prevented employment in the past.  His 
opinion was based on a complete review of the claims file and 
a thorough examination of the veteran.

In the veteran's March 2002 TDIU Application, he listed that 
he was unable to continue his employment as a letter carrier 
due to his schizophrenia.  However, the veteran had worked 
full time as letter carrier for approximately twenty years 
and during that entire length of time, he was diagnosed with 
(and service connected for) schizophrenia.  As stated by the 
October 2005 examiner, the same condition did not prevent 
employment in the past.  Moreover, a review of VA treatment 
records consistently reflects that the veteran was unable to 
continue working as a letter carrier due to chronic back 
pain, arthritis, and degenerative disc disease.  Also, in a 
March 2002 VA examination report, the examiner stated that 
although the veteran cannot perform work requiring heavy 
lifting, he can perform desk-type work, so he is not 
unemployable.  The veteran has a high school education with 
some college education.  There is no evidence that the 
veteran has tried to secure gainful employment since leaving 
his last position.

Based on the totality of the evidence, as well as the 
thoroughness and rationale of the VA examiner's opinion in 
October 2005, which the Board finds more persuasive than the 
December 2005 examiner's opinion on the issue of the 
veteran's employability, the Board finds that the veteran 
would not be prevented from engaging in substantially gainful 
employment due to his service-connected disability.  
Therefore, the Board finds that the weight of the competent 
evidence is against the veteran's claim for TDIU.  Here, the 
evidence of record reflects that, based on education, 
experience, and disabling manifestations of the veteran's 
service-connected disability, the veteran is not precluded 
from securing or engaging in gainful employment.


ORDER

Entitlement to a rating in excess of 50 percent for 
schizophrenia is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


